[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              March 10, 2008
                               No. 07-12677                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00184-CV-1-MMP-AK

ANN M. SHELDON,


                                                             Plaintiff-Appellant,

                                    versus

MICHAEL J. ASTRUE,
Commissioner of the Social
Security Administration,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (March 10, 2008)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Ann M. Sheldon appeals the district court’s order affirming the

Commissioner’s denial of her application for a period of disability and disability

insurance benefits. 42 U.S.C. § 405(g). She contends that the Administrative Law

Judge (ALJ) (1) erred in finding that her orthopedic impairment could not

reasonably be expected to produce pain, and (2) failed to provide adequate reasons

for discrediting her testimony.

      We review the Commissioner’s factual findings with deference and legal

conclusions with close scrutiny. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th

Cir. 2001). We treat the ALJ’s decision as the Commissioner’s final decision

when the ALJ denies benefits and, as here, the Appeals Council denies review. Id.

We do not reweigh evidence presented to the ALJ or substitute our judgment for

that of the ALJ; instead, we review the entire record to determine if the decision

reached is reasonable and is supported by substantial evidence. Cornelius v.

Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991). Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

finding. Doughty, 245 F.3d at 1278. “[A] mere scintilla” of evidence does not

suffice. Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998).

      A three-part “pain standard” applies when a claimant attempts to establish

disability through her own testimony of pain or other subjective symptoms. Brown



                                          2
v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). The standard requires

(1) evidence of an underlying medical condition and either (2) objective medical

evidence that confirms the severity of the alleged pain arising from that condition

or (3) the objectively determined medical condition is of such a severity that it can

be reasonably expected to give rise to the alleged pain. Id.

       A “claimant’s subjective testimony supported by medical evidence that

satisfies the pain standard is itself sufficient to support a finding of disability.” Id.

“Indeed, in certain situations, pain alone can be disabling, even when its existence

is unsupported by objective evidence.” Foote v. Chater, 67 F.3d 1553, 1561 (11th

Cir. 1995). If the ALJ decides not to credit such testimony, he must do so

explicitly, explaining why the testimony is not worthy of belief. Brown, 921 F.2d

at 1236. If the ALJ fails to articulate the reasons for discrediting the claimant’s

subjective pain testimony, the testimony must be accepted as true, as a matter of

law. Id. A claimant’s daily activities may be considered in evaluating complaints

of disabling pain. Cf. Harwell v. Heckler, 735 F.2d 1292, 1293 (11th Cir. 1984).

A claimant’s failure to seek medical treatment is also relevant in assessing

credibility. Watson v. Heckler, 738 F.2d 1169, 1173 (11th Cir. 1984). A doctor’s

conservative medical treatment for a particular condition tends to negate a claim of

disability. Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir. 1996).



                                            3
       In this case, the ALJ articulated the reasons for discrediting Sheldon’s

testimony regarding her orthopedic impairments and her complaints of pain.

Because substantial evidence fully supports the ALJ’s decision, the judgment of

the district court is

       AFFIRMED.




                                           4